Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies has been filed and/or retrieved in the application(s) on 6/12/2019. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/1/2019 and 3/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 11 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “a variable volume flow splitter in fluid communication with the compressor, the variable volume flow splitter operable to selectively divide the gas stream into a first volume of the at least one natural gas and natural gas liquids and a second volume of the gas stream”; it appears to be missing or not clear as to what is second volume of the gas stream and how and it is connected or its function in the communication system; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States 


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Ortiz (Pub. NO. US 2018/0283148 A1).

As to claims 1 and 11, Ortiz teaches the invention including a system and a method for selectively storing and selling a gas stream, the gas stream comprising of at least one of natural gas and natural gas liquids, the system comprising: a sales transmission pipeline for transporting the gas stream from a plurality of sources to market (see, abstract and figure 2 and para 0011, 0021-0022, 0038); at least one producing field, the at least one producing field containing an extractable supply of the gas stream (see, abstract and figures 1-2); a compressor, in fluid communication with both the at least producing field and the sales transmission pipeline, the compressor operable to compress the gas stream received (see, para 0011, 0024-0025, 0029); a variable volume flow splitter in fluid communication with the compressor, the variable volume flow splitter operable to selectively divide the gas stream into a first volume of the at least one natural gas and natural gas liquids and a second volume of the gas stream (see, abstract and figures 2-4 and para 0011, 0024-0026); and wherein the first 

As to claims 2 and 12, Ortiz teaches the system and the method wherein the at least one producing field is one of a producing natural gas field, a producing oil field, a depleted natural gas field and a depleted oil field (see, abstract and figure 2 and para 0005, 0011, 0021).  

As to claims 3-6 and 13-16, Ortiz teaches the system and the method further comprising an additional supply of the gas stream, the additional supply being produced from the at least one producing field and added to increase the second volume of the gas stream downstream of the variable volume flow splitter is operable to be adjusted manually or remotely, thereby adjusting the ratios between the first volume of the gas stream and the second volume of the gas stream in response to a pricing signal received over the Internet, thereby adjusting the ratios between the first volume of the gas stream and the second volume of the gas stream (see, abstract and para 0061-0062). 

As to claims 7-8 and 17-18, Ortiz teaches the system and the method further comprising a metering station operable to measure the first volume of the gas stream being supplied to the sales transmission pipeline and automatically receive at least one of shipping information and accounting information (see, abstract and figures 2-4 and para 0011, 0024-0026, 0037-0038).

As to claims 9-10 and 19-20, Ortiz teaches the system and the method further comprising a controller operable to control the variable volume flow splitter and adjust the size of the first volume of the gas stream relative to the second volume of the gas stream based, at least in part, upon a signal indicative of a unit price for the gas stream and injection pressure 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Santos et al. (US 20150211684 A1) is related to end-to-end gaseous fuels including for example CNG, LNG, ANG transportation solution with virtual pipe line system and methods.

Kolodziej (US 20120047942 A1) is related to method, system and production and storage facility for offshore LPG and LNG processing of associated gases.

Seat et al. (US 20060004593 A1) is related to method and system for gathering, transporting and marketing offshore oil and gas.

Wilson (US 20030051875 A1) is related to a method for re-gassifying LNG in a sub-stream formation/cavity storing and production and delivery of the gas to end users.


The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119